Order directing examination of the corporate defendant before trial, through its former officer, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, unless within ten days from the entry of the order hereon plaintiffs stipulate to proceed through a person to be suggested by the defendant corporation as the officer thereof familiar with the facts, through whom it should be examined, in which event the order is modified by striking out items 1 to 5, inclusive, and 9 to 11, inclusive, and by deleting from the last paragraph of the order that portion thereof beginning with the word “ including ” and ending with the words “ B. C. Company, Ltd.,” and as so modified affirmed, without costs; the examination to proceed on five days’ notice. In case the defendant corporation does not suggest the name of an officer familiar with the facts, within five days after the entry of the order hereon, the president and secretary of the corporation shall attend such examination, with the *916books and records of the corporation, and submit to an examination. No opinion. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.